Case 6:20-mj-01799-TBS Document 1 Filed 11/02/20 Page 1 of 17 PagelD 1

AO 91 (Rev. 11/f1) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

 

United States of America )
v. )
JEFFREY STEPHEN HECK, JR. ) Case No.
) 6:20- yy, - 179
J
)
)
Defendant(s)
CRIMINAL COMPLAINT
[, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 22, 2020 inthe countyof Brevard in the
__. Middle —_— District of Florida , the defendant(s) violated:
Code Section Offense Description
18 USC 2252A(a)(2) Distribution of child pornography

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached sheet.

. Complainant ‘(signdture

Swom to before me via video teleconference and signed Kevin Kaufman, Special Agent

 

by me pursuant to Fed.R.Crim. P. 4.1 and 4(d). Printed name and title

Date: November 2, 2020 ( 3 y _

ww dente ed,
Judge's signature

City and state: Orlando, Florida _ THOMAS 8. SMITH, U.S. Magistrate Judge

 

 

 

7 ~ Printed name and utle
Case 6:20-mj-01799-TBS Document 1 Filed 11/02/20 Page 2 of 17 PagelD 2

STATE OF FLORIDA CASE NO. 6:20-mj- | ‘7 9 q
COUNTY OF BREVARD
AFFIDAVIT
I, Kevin Kaufman, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of
the Federal Rules of Criminal Procedure for a search warrant authorizing the
examination of property—an electronic device—which is currently in law
enforcement possession, and the extraction from that property of electronically
stored information described in Attachment B.

2. I am a Special Agent with the Federal Bureau of Investigation
and have been since 2004. I have been employed as a Special Agent with the
Federal Bureau of Investigation (FBI) for approximately 16 years. Iam
currently assigned to the Tampa Division Orlando Resident Agency of the
FBI. I have been investigating crimes against children since 2016.

3. I have received specialized training in the investigations of sex
crimes, child exploitation, child pornography, and computer crimes. I have
been involved in investigations involving child pornography and online
solicitation/enticement of a minor. I have participated in investigations of

persons suspected of violating federal child pornography laws, including 18
Case 6:20-mj-01799-TBS Document1 Filed 11/02/20 Page 3 of 17 PagelD 3

U.S.C. §§ 2251(a) and (e), 2252, and 2252A. I have also participated in
various training courses for the investigation and enforcement of federal child
pornography laws in which computers and cellular phones are used as the
means for receiving, transmitting, and storing child pornography.
Additionally, I have participated in the execution of search warrants involving
searches and seizures of computers, computer equipment, software, and
electronically stored information.

4, This affidavit is submitted in support of a criminal complaint
against JEFFREY STEPHEN HECK, JR. (HECK) for a violation of 18
U.S.C. § 2252A(a)(2). I believe there is probable cause that on or about
January 22, 2020, HECK knowingly distributed child pornography using a
means and facility of interstate commerce, that is, the Internet.

5. I make this affidavit from personal knowledge based on my
participation in this investigation, information from other criminal
investigators, information from other law enforcement officers, information
from agency reports, and my review of documents provided to me by these
witnesses and law enforcement officers. Because this affidavit is being
submitted for the limited purpose of establishing probable cause for the
issuance of a criminal complaint, I have not set forth each and every fact

learned during the course of this investigation.

2
Case 6:20-mj-01799-TBS Document 1 Filed 11/02/20 Page 4 of 17 PagelD 4

STATUTORY AUTHORITY
6. It is a violation of 18 U.S.C. § 2252A(a)(2) to knowingly distribute
child pornography using any means or facility of interstate commerce.
DEFINITIONS
7. The following definitions apply to this Affidavit:

a. “Child Pornography,” as used herein, includes the definition
in 18 U.S.C. § 2256(8), which defines child pornography as any visual
depiction of sexually explicit conduct where (a) the production of the visual
depiction involved the use of a minor engaged in sexually explicit conduct, (b)
the visual depiction is a digital image, computer image, or computer-generated
image that is, or is indistinguishable from, that of a minor engaged in sexually
explicit conduct, or (c) the visual depiction has been created, adapted, or
modified to appear that an identifiable minor is engaged in sexually explicit
conduct. See 18 U.S.C. §§ 2252 and 2256(2).

b. “Sexually explicit conduct” means actual or simulated (a)
sexual intercourse, including genital-genital, oral-genital, anal-genital, or
oral-anal, whether between persons of the same or opposite sex; (b) bestiality;
(c) masturbation; (d) sadistic or masochistic abuse; or (e) lascivious exhibition

of the genitals or pubic area of any person. See 18 U.S.C. § 2256(2).
Case 6:20-mj-01799-TBS Document1 Filed 11/02/20 Page 5 of 17 PagelD 5

DETAILS OF THE INVESTIGATION

8. OnJune 18, 2020, the FBI, Tampa Division, Orlando Resident
Agency received a lead from the FBI Milwaukee Division. Currently, the
Milwaukee Division, in collaboration with the Winnebago County Sheriffs
Office, is investigating numerous groups of individuals engaged in the receipt,
possession, distribution and possible production of child sexual abuse
material. To date, this operation has identified more than 1,100 unique KikK
profiles that are either actively distributing child pornography or committing
hands-on sexual assaults of children. Many of these KiK profiles have been
linked to identify individuals located both domestically and internationally.

9. A Task Force Officer with Winnebago County Sheriffs Office,
acting in an undercover capacity (OCE), has joined multiple KiK groups
dedicated to the trading of child pornography. On January 16, 2020, the OCE
began a proactive undercover investigation utilizing KiK messenger. The
OCE entered multiple public groups that appeared to be created for
individuals interested in child sexual abuse material. The OCE was originally
added to one of these groups, and from that group, the OCE was added to
multiple other private groups within KiK that had members openly engaging

in the distribution of child sexual abuse material.
Case 6:20-mj-01799-TBS Document 1 Filed 11/02/20 Page 6 of 17 PagelD 6

10. While the OCE was in the group relevant to this investigation (the
Group), user rylknight was identified as a member of the Group. The Group
had been established as a child sexual abuse material sharing group on KiK
Messenger. Within the Group, user rylknight received multiple images and
videos of child sexual abuse material. Additionally, user rylknight sent a video
of child sexual abuse material to the Group. That video depicted a nude
prepubescent female who was approximately 6 to 9 years old and lying down
with her vagina exposed. The words “FUCK ME” with an arrow pointing to
her exposed vagina was written on her stomach. An adult male could be seen
forcing his erect penis into her vagina. This video was sent on January 22,
2020, at approximately 7:09 p.m.

11. On January 31, 2020, an administrative subpoena was served to
KiK for subscriber information associated to the username rylknight. On
January 31, 2020, KiK provided the following information:

First Name: cheater
Last Name: Cheater
Email: rylknight93@gmail.com

Username: rylknight
Registration Timestamp: 10 July 2019 19:40 UTC

12. The majority of connections between January 10, 2020 and

January 30, 2020 occurred from IP address 184.89.106.117, which resolves to
Case 6:20-mj-01799-TBS Document 1 Filed 11/02/20 Page 7 of 17 PagelD 7

Charter. Additional mobile connections occurred from AT&T Wireless IP
addresses.

13. On April 27, 2020, an administrative subpoena and non-
disclosure order was served to Google for subscriber information associated to
rylknight93@gmail.com. On April 28, 2020, Google provided the following
information:

Name: Jeff Heck (HECK)
Email: ryIknight93@gmail.com
Created On: 10 July 2019 19:38UTC

Terms of Service IP: 107.77.233.94
Recovery SMS: XXX-XXX-2591

The majority of the IP logins occurred from IP addresses resolving to Charter,
including one connection on January 23, 2020, from IP address
184.389.106.117, which also appears in the KiK administrative subpoena
return. Additional mobile connections occurred from AT&T Wireless IP
addresses.

14. On April 29, 2020, an administrative subpoena was served to
AT&T for subscriber information associated to XXX-XXX-2591, On April
30, 2020, AT&T provided the following information:

Financially Liable Party: T.H.

Billing Address: XXXX Cambridge Drive, Mims, Florida
32754

User Name: Jeff Heck

User Address: XXXX Mount Sterling Avenue, Titusville,
Florida 32780
Case 6:20-mj-01799-TBS Document1 Filed 11/02/20 Page 8 of 17 PagelD 8

IMSI: 310410018807031

15. On April 30, 2020, an administrative subpoena was served to
Charter for subscriber information associated to IP address 184.90.106.117
on January 10, 2020 at 03:42 UTC and January 30, 2020 at 01:53 UTC. On
May 8, 2020, Charter provided the following information:

Subscriber Name: T.H.
Subscriber Address: XXXX Cambridge Drive, Mims,
Florida 32754

16. A search of open source revealed a Facebook page for JEFF
HECK (facebook.com/royalknight90), which showed that HECK lives in
Titusville, Florida. The Facebook page features pictures of two young minor
females. A review of HECK'S page revealed an association to B.H. A review
of B.H.’s Facebook page revealed that B.H. recently married HECK and that
they have two daughters, born in 2018 and 2019.

17. When FBI agents surveilled XXXX Cambridge Drive, Mims,
Florida, they discovered that HECK had moved to South Carolina in March
2020.

18. On June 23, 2020, an FBI OCE in Orlando, Florida chatted with
HECK on KiK. During the conversation, HECK asked the OCE who the

OCE was. The OCE responded, “You were in a room I used to be in lol.”

HECK responded, “OK what room?” The OCE responded with reference to
Case 6:20-mj-01799-TBS Document 1 Filed 11/02/20 Page 9 of 17 PagelD 9

the Group, and told HECK that he was looking for new stuff. HECK
responded, “I have a couple things. I don’t do much with girls under 12 now.”

19. On June 25, 2020, the FBI sent an administrative subpoena
requesting the subscriber and IP address logins for KiK user rylknight from
May 30, 2020 to June 29, 2020. On June 29, 2020, KiK responded with
several IP logins from IP addresses assigned to AT&T Wireless and
Windstream LLC.

20. On July 6, 2020, the FBI sent an administrative subpoena to
Windstream Services LLC for IP address 71.20.66.226. On July 6, 2020,
Windstream responded to the administrative subpoena identifying the
subscriber of the IP as:

Subscriber Name: S.B.
Subscriber Address: XX XX Old State Road, Saint Matthews, SC
29135

21. On July 13, 2020, at approximately 5:30 p.m., Sergeant (Sgt.) Eric
Sox of the Calhoun County Sheriff's Office and FBI SA Brandon Lackey
responded to XXXX Old State Road, Saint Matthews, South Carolina to
determine if HECK was currently residing in the residence. Sgt. Sox and SA
Lackey contacted the homeowner, S.B., under the ruse of a stolen vehicle
being recovered near the rear of his property. Sgt. Sox approached the

occupants as potential witnesses, not subjects. Sgt. Sox had, in fact, recovered
Case 6:20-mj-01799-TBS Document 1 Filed 11/02/20 Page 10 of 17 PagelD 10

a stolen vehicle on July 13, but it was located several miles away from the
residence. $.B.’s sister, P.B., exited the home shortly after Sgt. Sox and SA
Lackey contacted S.B.

22. Through casual and friendly conversation on the front porch, S.B.
stated that he bought the home last year and P.B. and her family moved in
after relocating from Florida. P.B. confirmed that her husband and children
also live in the home. Additionally, P.B. has three children, ages 13, 17, and
25.

23. Sgt. Sox and SA Lackey then asked if anyone else was residing in
the home who may have witnessed the stolen vehicle near their property. P.B.
stated her daughter (B.H.) and HECK also lived at the residence. P.B. said
B.H. and HECK were home, but were likely sleeping upstairs with their two
children (who were ages 1 and 2).

24. P.B. entered the home to see if B.H. and HECK were awake. SA
Lackey questioned S.B. about how long HECK had resided in the home. S.B.
stated that HECK moved in February 2020.

25. Based on the foregoing information, the FBI obtained a search
warrant to search XXXX Old State Road, Saint Matthews, South Carolina
29135, on July 24, 2020. On July 30, 2020, FBI agents executed that search

warrant.
Case 6:20-mj-01799-TBS Document1 Filed 11/02/20 Page 11 of 17 PagelD 11

INTERVIEW OF B.H.

26. When law enforcement executed the search warrant, they learned
HECK had started a new job and was at work. SA Lackey interviewed HECK’S
wife, B.H. During the interview, B.H. stated she was concerned about HECK’s
online activity. B.H. explained that HECK was very secretive about his about his
cellular phone and had struggled with pornography addiction in the past. SA
Lackey asked B.H. if the KiK application was on HECK’s cellular telephone.
B.H. stated that HECK had KiK on his cellular telephone and confronted HECK
about images of HECK she had located within the application. HECK told B.H.
his KiK account had got hacked several months ago. B.H. stated HECK does
not have any other devices that access the internet except for his cellular phone.
B.H. indicated HECK commonly signed up on applications with usernames such
as “rylknight” and “royalknight”. These usernames usually contained the
number “93” because it was the year HECK was born.

INTERVIEW OF HECK

27. Later that day HECK returned home from work and was
contacted by SA Lackey as he parked his vehicle in the driveway of his
residence. The interview was recorded and prior to the interview HECK was
provided his Miranda rights. HECK acknowledged his Miranda rights and

agreed to speak with SA Lackey. During the interview, SA Lackey told

10
Case 6:20-mj-01799-TBS Document 1 Filed 11/02/20 Page 12 of 17 PagelD 12

HECK that he was being investigated because of an online tip, which reported
that HECK was in possession of child pornography. HECK admitted to
having the KiK application on his cellular telephone approximately one
month ago. HECK identified his most recent KiK username as “rylknight”.
HECK stated that he deleted KiK off his cellular telephone approximately one
month ago. HECK acknowledged people traded and distributed child
pomography on KiK. HECK stated that he has reported people on KiK for
child pornography and believed his account may have been reported for child
pornography because another user had gotten mad at him.

28. During the interview, SA Lackey asked HECK if he could search
HECK’S Apple iPhone 8 Plus. HECK refused because the cellular telephone
contained naked pictures of his wife. HECK told SA Lackey that he had
never possessed or shared images of underage children, except for an incident
that occurred more than 5 years ago. HECK stated that approximately 8 to 10
years ago, HECK possessed an image of a 16 or 17-year-old female that he
distributed to his friend.

29. At the end of the interview, SA Lackey explained to HECK that
he was going to seize HECK’S cellular telephone and that HECK would not
be getting his phone back the same day. SA Lackey explained to HECK that if

there was nothing illegal on his phone, providing his consent could speed up

11
Case 6:20-mj-01799-TBS Document 1 Filed 11/02/20 Page 13 of 17 PagelD 13 .

the return of his cellphone. HECK then signed a consent to search form,
consenting for the FBI to search his cellular telephone. HECK provided SA
Lackey his password to the cellular telephone. SA Lackey explained to
HECK that he was not interested in nude images of adults on the cellular
telephone. In response, HECK stated that as far as he knew, the images of
nude females on his device were adults.
PREVIEW OF HECK’S CELLULAR TELEPHONE

30. On July 30, 2020, SA Lackey conducted a preview search of
HECK'S Apple iPhone 8 Plus, serial number DX3YL23RJCLQ. The search
was based upon consent, which was granted by HECK shortly before the
preview. SA Lackey discovered the following text message thread, which
began on October 25, 2019 with phone number XXX-XXX-1728. The below
only highlights pertinent messages and does not represent a word for word
transcript of the communications.

HECK: "Hey, where in Florida are you?"

XXX-XXX-1728: "Tampa"

HECK: "I'm in Titusville. You up to anything fun today?"

HECK and XXX-XXX-1728: Discuss participation in a threesome.

HECK: "How do you look?"

XXX-XXX-1728: sent a photograph of a fully clothed young white
female.

12
Case 6:20-mj-01799-TBS Document 1 Filed 11/02/20 Page 14 of 17 PagelD 14

HECK: “Super cute. I'd love to join in"
XXX-XXX-1728: "whats ur age and do u have a pic"
HECK: "I'm 27"

HECK: Sent a full face photograph of a white male who appeared to
be HECK.

HECK: "How old are you?"

XXX-XXX-1728: "im 15"

HECK: "Really? Wow. Your super cute. You don't look 15"

HECK: "Can I see that body?" "Hun?"

XXX-XXX-1728: "You want to see my lil young 15 yr old pussy"
HECK: "I want to see your hole body hun"

XXX-XXX-1728: Sent a photograph of a young white female lying on
her back with her breasts exposed and her left hand covering her vaginal

area.

HECK: "oh wow. Let me see that pussy hun. I want to see the pussy I
want to fuck"

XXX-XXX-1728: sent a photograph of a young white female with her
anus and vagina exposed.

XXX-XXX-1728: “This is what a tight 15 yr old pussy looks like.
Okay"

HECK: "Mmm yes. I want that little pussy. Have any pics with a Dick
in you?"

HECK: "Hm, I thought I'd see you tonight"
HECK: On October 26, 2019, the HECK sent XXX-XXX-1728 a

photograph of an erect white penis.

13
Case 6:20-mj-01799-TBS Document1 Filed 11/02/20 Page 15 of 17 PagelD 15

HECK: "Hey hun been a wile. Still sending out pics?"

The last communication from SUBJECT DEVICE to XXX-XXX-1728!
occurred on June 19, 2020.

31. Based on the discovery, the iPhone 8 Plus was submitted to the
Columbia Evidence Room. On August 4, 2020, the Columbia Evidence
Room transferred the evidence to the Tampa Division Evidence Room who
placed the item into evidence on August 5, 2020. On August 7, 2020, based
on the foregoing information, the FBI obtained a warrant to search HECK’s
cellular telephone.

FORENSIC REVIEW OF HECK’S CELLULAR TELEPHONE

32. On August 10, 2020, I submitted a CART request to the Tampa
Division CART program requesting CART to forensically copy the cellular
telephone. On August 20, 2020, I conducted a forensic review of the copy of
HECK’S iPhone 8.

33. During the review, I located approximately 116 images of Child
Sexual Abuse Material (CSAM) and 1 video of CSAM. The 116 images of
CSAM featured bondage and ranged in age from infants to teenage girls. The
one video located was approximately 3 minutes and 9 seconds in length. The

video featured a male child and a female child who are approximately 9-10

 

' Law enforcement has not yet independently determined the identity and/or age of the individual talking to
HECK and whether or not the female in the photos was a minor.

14
Case 6:20-mj-01799-TBS Document1 Filed 11/02/20 Page 16 of 17 PagelD 16

years old. The children are clothed on a bed and during the video they
undress. The two children are forced to engage in anal and vaginal sex on the
bed.

34. Additionally, I located a thumbnail view of the CSAM video that
HECK distributed to the OCE on January 22, 2020. Within the extraction
report, I located a screen shot of a Kik page titled Midwest Slut Share. On
the screen shot, I observed a KiK profile picture that had the word "You"
under it. The KiK profile was the same profile picture as the picture of the
KiK account that distributed the CSAM to the OCE on January 22, 2020.

35. In the extraction report, I located captions of the KiK and MEGA
application emblems showing HECK had these applications installed on his
cellular telephone. J also located an e-mail address associated with HECK
that was identified as rylknight93@gmail.com which was the e-mail used to
subscribe to the KiK account that distributed CSAM to the
OCE. Additionally, I also located an image of HECK'S Florida driver's
license within the images located on the cellular telephone.

CONCLUSION

36. Based on the above, there is probable cause that on or about

January 22, 2020, in Brevard County, Florida, in the Middle District of

Florida, JEFFREY STEPHEN HECK, JR., knowingly distributed child

15
Case 6:20-mj-01799-TBS Document 1 Filed 11/02/20 Page 17 of 17 PagelD 17

pornography using a means and facility of interstate commerce, in violation of

18 U.S.C. § 2252A(a)(2).

Kevin L. Kaufman ~~
Special Agent
Federal Bureau of Investigation

 

Affidavit submitted by email and attested to me
as true and accurate via video teleconference
consistent with Fed. R. Crim. P. 4.1 and 4(d)
before me this November Z, 2020.

CSG

THOMAS B. SMITH
United States Magistrate Judge

16
